Citation Nr: 1111224	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to February 26, 2008, on a schedular basis.

2.  Entitlement to an initial rating higher than 30 percent for service-connected PTSD, from May 1, 2008, on a schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), on a schedular basis.

4.  Entitlement to an initial rating higher than 30 percent for service-connected PTSD, prior to February 26, 2008, on an extraschedular basis.

5.  Entitlement to TDIU, on an extraschedular basis, prior to February 26, 2008.




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a June 2008 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective July 5, 2007.  Subsequently, in an August 2008 decision, the RO granted a temporary total evaluation for the Veteran's PTSD, from February 27, 2008 to April 31, 2008, based on hospital treatment in a VA hospital or VA approved treatment facility, pursuant to 38 C.F.R. § 4.29 and, thereafter, assigned a 30 percent evaluation, effective May 1, 2008.

In April 2010, the Board remanded these claims for additional development.  The issues of entitlement to an initial rating higher than 30 percent for service-connected PTSD, prior to February 26, 2008, on an extraschedular basis and entitlement to TDIU on an extraschedular basis, prior to February 26, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to February 26, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

2.  From May 1, 2008, the Veteran's PTSD were manifested by symptoms that more nearly approximated occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.    

3.  The Veteran's service-connected disabilities, including tinnitus and PTSD, meet the requisite schedular percentages for TDIU, and entitlement to TDIU is demonstrated, effective from May 1, 2008.  


CONCLUSIONS OF LAW

1.  Prior to February 26, 2008, the criteria for an initial rating higher than 30 percent, for the Veteran's PTSD, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  From May 1, 2008, the criteria for an initial rating of 70 percent, but not greater, for the Veteran's PTSD, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for TDIU, on a schedular basis, effective since May 1, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board notes that the Veteran's claim for an initial rating higher than 30 percent for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regards to the TDIU claim, in the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private medical records, VA medical records, and service treatment records are all associated with the claims file.  The Veteran is not in receipt of Social Security disability.  See August 2008 letter.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 30 Percent for Service-Connected PTSD, Prior to February 26, 2008 and From May 1, 2008, on a Schedular Basis

Service connection for PTSD was established by a June 2008 rating decision, at which time a 30 percent rating was assigned, effective from July 2007.  Subsequently, in an August 2008 decision, the RO granted a temporary total evaluation for the Veteran's PTSD, from February 27, 2008 to April 31, 2008, based on hospital treatment in a VA hospital or VA approved treatment facility, pursuant to 38 C.F.R. § 4.29 and, thereafter, assigned a 30 percent evaluation, effective May 1, 2008.  The Veteran asserts his disability is more severe than what is represented by a 30 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Because the Veteran is appealing the initial assignment of his disability rating, the severity of the disability during the entire period from the initial assignment of the disability rating to the present is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at the decision in this case, the Board has considered the requirements of Fenderson.  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411, prior to February 26, 2008 and from May 1, 2008.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran has continually sought treatment for PTSD at VA Medical Centers.  In July 2007, the Veteran was seen for a psychology consultation.  He reported occasional nightmares about Vietnam or with military themes and noted that recently hearing other men talk about the war elicited intrusive thoughts.  He reported he had sleep disturbances and problems with anger but denied suicidal or homicidal ideation.  At the time, he did not meet the full diagnostic criteria for PTSD.  A Global Assessment of Functioning (GAF) score of 65 was assigned.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF score of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  

Between February 2008 and April 2008, the Veteran attended a VA residential stress treatment program, for which he was assigned a temporary 100 percent rating for that time period.

The Veteran was afforded a VA examination in June 2008.  The Veteran reported symptoms including re-experiencing traumatic events from service, constant recurrent recollections with images and thoughts unless he keeps himself busy, recurrent dreams of Vietnam experiences which had been getting worse for the prior four months and occurring daily.  He stated he had intense psychological distress at exposure to external cues, such as smelling diesel fuel or gunpowder.  The Veteran also reported persistent avoidance symptoms and stated he was better before engaging the stress treatment program, as currently he could not stop thinking about Vietnam.  He reported he self-isolated and avoided activities or places with crowds.  The Veteran reported marked reduced interest in significant activities, along with feeling detached from others, with a restricted range of affect.  He reported symptoms of increased arousal, including difficulty sleeping, irritability, with outbursts of anger, poor concentration, hypervigilance and exaggerated startle response.  The Veteran reported he has had over twenty to twenty five jobs because of his inability to work with other people.  He stated he has never been married and has had multiple short-term relationships with women over the years, but has been unable to tolerate being with other people; he reported no friends.  A mental status examination revealed he was alert and oriented in all spheres, he appeared his stated age with appropriate grooming, eye contact was good, and there was no psychomotor retardation or agitation.  Mood was "lost and angry" and affect was irritable and tearful at times.  There was no noted homicidal or suicidal ideation, intent, or plan.  The Veteran was assigned a GAF score of 50, indicating serious symptoms or serious impairment in social or occupational functioning.  The examiner stated that the Veteran's symptoms have worsened since the last VA examination.

VA outpatient notes from August 2008, September 2008 and December 2008 reported the Veteran's GAF scores were 48, indicating serious symptoms.

In March 2009, the Veteran submitted his VA Form 9.  He reported that his panic attacks were getting worse, occurring three to four times a day, that he was unable to work due to his PTSD and he also expressed homicidal thoughts and rage directed against a VA counselor.  See March 2009 VA Form 9.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in June 2010.  It was noted that he currently takes anti-psychotic, anti-depressant, and anti-anxiety medication.  The Veteran reported having a girlfriend in the past, but that he is unable to keep relationships.  He has no children and has a brother in Ohio, with which he has limited contact.  He has no close friends but has acquaintances that live in the apartment building and he meets people at bars.  There was no history of suicide attempts or history of violence.  Mental examination revealed unremarkable psychomotor activity and speech.  His affect was appropriate but his mood was agitated and his attitude toward the examiner was indifferent.  It was noted that he was easily distracted, and had trouble with spelling and with serial 7's.  The Veteran reported recurrent and intrusive distressing recollections, including images, thoughts, or perceptions, recurrent distressing dreams, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response and difficulty concentrating.  He reported having panic attacks, stating that anything can cause them and that the symptoms last 20 to 30 minutes.  PTSD symptoms were noted to occur daily, severe, and last for as many as three to four hours.  The examiner diagnosed PTSD, chronic, and assigned a GAF score of 55.  The examiner stated that the Veteran's PTSD symptoms have increased and that problems with guilt of killing people and constant panic attacks have caused severe impairment in the Veteran.  The examiner also stated that PTSD has caused the Veteran to trust no one and he has been unable to maintain a loving relationship with his family or have his own family.  The examiner also noted that the Veteran is unable to maintain a job as a truck driver due to his impairment in judgment due to anxiety.

Prior to February 26, 2008, the Board finds that the Veteran's symptoms are adequately compensated by a 30 percent rating.  A rating higher than 30 percent is not warranted because the evidence of record does not indicate that the Veteran exhibited symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; or disturbances of motivation and mood.  In fact, evidence indicates the Veteran reported occasional nightmares about Vietnam or with military themes and problems with anger but denied suicidal or homicidal ideation.  See July 2007 VA outpatient note.  He was also assigned a GAF score of 65 at the time, indicating mild symptoms.  Id.  

Moreover, the findings from the July 2007 consultation also were not consistent with symptoms that caused deficiencies in work, school, family relations, judgment, thinking, or mood, or the type of total occupational and social impairment required for a 100 percent rating under the applicable rating criteria.  

However, the Board finds that the Veteran is entitled to a 70 percent rating, from May 1, 2008.  The Veteran has reported that his symptoms of PTSD became worse after his treatment in the VA residential stress treatment program.  See March 2009 VA Form 9.  After May 1, 2008, the Veteran's GAF scores were generally in the range of 48 to 55, and he suffered from panic attacks, irritability, increased anxiety, difficulty sleeping, and intrusive recollections.  Additionally, during this time period, the Veteran expressed homicidal thoughts and that he had difficulty in establishing and maintaining effective work and social relationships.  Based on these records, the Board finds that the Veteran's symptoms more closely approximate a rating of 70 percent, from May 1, 2008.

A rating higher than 70 percent is not warranted because, with the exception of the Veteran's homicidal ideation, the Veteran's symptoms did not include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, the Veteran's own occupation, or own name.  They were also not reflective of total occupational and social impairment.  

Extraschedular consideration is discussed in the REMAND section below. 

III.  Entitlement to TDIU, on a Schedular Basis

The Veteran is seeking a total disability rating based on individual unemployability.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

The Veteran's service-connected PTSD is currently rated 70 percent disabling.  In addition, tinnitus is rated as 10 percent disabling.  The Veteran's combined rating for all his service-connected disabilities is 70 percent as calculated in the combined ratings table located at 38 C.F.R. § 4.25(table I).  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, because the Veteran has at least one disability rated at 40 percent or more with a combined rating of 70 percent.  Moreover, the Board finds that the overall symptoms exhibited since May 1, 2008, were actually found by the June 2010 VA examiner to be reflective of severe impairment and that the Veteran is unable to maintain a job as a truck driver due to his impairment in judgment due to anxiety presumably associated with his PTSD (it was not indicated otherwise).  Consequently, since the record does not have an education higher than high school or training in other than as a truck driver/pipe fitter, the Board will give the Veteran the benefit of the doubt, and find that the Veteran is entitled to TDIU as a result of his service-connected disabilities, effective from May 1, 2008.  


ORDER

Entitlement to an initial rating higher than 30 percent, for PTSD, prior to February 26, 2008, is denied.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD, from May 1, 2008, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU, on a schedular basis, is granted, effective from May 1, 2008, subject to statutory and regulatory provisions governing the payment of monetary benefits.



REMAND

The Veteran has raised the issue of entitlement to increased ratings for his PTSD on an extraschedular basis, and TDIU has only been established effective from May 1, 2008, based on the newly assigned 70 percent rating for PTSD.  In addition, as was noted above, the June 2010 VA examiner stated that due to increased anxiety, panic attacks, and irritability, the Veteran was unable to maintain his job as a truck driver.  See June 2010 VA examiner.  The examiner also stated that the Veteran was unable to maintain a job as a truck driver due to impairment in judgment due to anxiety.  Id.

Furthermore, VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to assign an extra-schedular TDIU in the first instance, appropriate cases may be referred to the Director of the VA Compensation and Pension Service or Undersecretary for Benefits for extraschedular consideration if it is determined the circumstances present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The RO denied the Veteran's TDIU claim for the period prior to February 26, 2008, because he did not meet the requisite schedular percentages.  Nevertheless, the Veteran's case can be submitted for extraschedular consideration under 38 C.F.R. § 4.16(b) if the evidence shows that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, prior to February 26, 2008.  

The Board finds that a complete adjudication is necessary.  The authority to assign extraschedular ratings has been delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  The proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The remaining claims for entitlement to an initial rating higher than 30 percent for service-connected PTSD, prior to February 26, 2008, on an extraschedular basis, and entitlement to TDIU on an extraschedular basis, prior to February 26, 2008, should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1), 4.16(b), respectively.  

2.  If the remaining claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


